Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 10, 2020 has been entered.
 
Acknowledgments
Applicant’s amendment filed on April 10, 2020 is acknowledged. Accordingly claims 1-10 and 21-30 remaining pending and have been allowed. 

Claims 1-10 and 21-30 is allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Silver et al (hereinafter “Silver”) U.S. Patent No. 8,935,797 B1.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-32 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Silver (U.S. Patent No. 8,935,797 B1) is directed to Customer online data is collected via script on customer computers and is communicated to a server hosted by an organization, such as a card issuer.  The customer online data communicated to the server is non-personally identifiable information (non-PII).  In turn, the server aggregates the non-PII customer online data from the set of participating merchants.  The server associates the received non-PII customer online data with non-PII demographic data.  Other non-PII transaction data, such as previous transactions processed at a card issuer, also can be associated with the non-PII customer online data and non-PII demographic data.
Silver however does not at least teach or suggest at least "creating a cross-reference table comprising the anonymous link and a matching marketing services provider (MSP) cookie;
receiving a web page request from a consumer web browser, wherein the web page comprises a web beacon, pixel, or script; setting a distribution partner cookie on the consumer web browser in response to the web page request from the consumer web browser; and updating the cross-reference table to further comprise a distribution partner cookie corresponding to the anonymous link and matching MSP cookie” as recited in claims 1 and 21.
Moreover, the missing claimed elements from Silver are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Silver disclosure because: such would have changed the basic working principles and the operation of Silver which is silent with respect to "creating a cross-reference table comprising the anonymous link and a matching marketing services provider (MSP) cookie; receiving a web page request from a consumer web browser, wherein the web page comprises a web beacon, pixel, or script; setting a distribution partner cookie on the consumer web browser in response to the web page request from the consumer web browser; and updating the cross-reference table to further comprise a distribution partner cookie corresponding to the anonymous link and matching MSP cookie” as recited in claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Jain (U.S. Patent Application Publication No. 2013/0006897 A1).
Ramachandran (U.S. Patent Application Publication No. 2013/0238745 A1).
Yan (U.S. Patent Application Publication No. 2013/0138569 A1) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 19, 2021